DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/13/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1 and 9 are objected to because of the following informalities:
Regarding Claim 1 line 20, “the carrier” should be amended to “the needle carrier” for grammatical correctness and clarity.
Regarding Claim 9 line 2, “pair of protrusion” should be amended to “pair of protrusions” for grammatical correctness and clarity.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claim 18 line 2, “said inner void” is indefinite, as it is unclear whether Claim 1 does not claim an “inner void” component. Rather, “an inner void” is first claimed in Claim 15 lines 2-3. Therefore the limitation should be amended to “an inner void”, and is considered such for the purposes of examination.

Regarding Claim 19 line 3 and lines 3-4, “the inner void” and “said inner void” are indefinite, as it is unclear whether Claim 1 does not claim an “inner void” component. Rather, “an inner void” is first claimed in Claim 15 lines 2-3. Therefore the limitation should be amended to “an inner void”, and is considered such for the purposes of examination.

Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the retaining mechanism for retaining”, as found in Claim 12 line 2.
Because this claim limitation(s) is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 12-13 and 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yuen (US 4908023).
Claim 1, Yuen teaches a needle protection device (seen in Fig. 1, (10)) for protecting a needle (Fig. 1, (16)) having a first end and a second end comprising: 
a) a needle carrier (Fig. 1, (12, 70)) for carrying said needle (16), said needle carrier (12, 70) having a first end and a second end, an outer surface (seen on (12, 70) at (70)) and a longitudinal axis X (seen in Fig. 6 at (7)) and being translatable along said longitudinal axis X between a first, deployed position and a second, protected, position (seen in Fig. 2 wherein there is a second, protected position, and Fig. 6 wherein there is a first, deployed position); 
b) a shuttle (Figs 1 and 2, (14, 22)) surrounding said needle (16), having a first end and a second end, a longitudinal axis X (seen in Fig. 6 at (7)), a longitudinally extending inner aperture (seen in Fig. 2, annotated below, at (36*)) for receiving said needle (16), an inner opening (Fig. 2, seen at (36)) having a surface for receiving said needle carrier (12, 70)) and an outer surface; 

    PNG
    media_image1.png
    410
    280
    media_image1.png
    Greyscale


d) a sleeve (Fig. 2, (20)) having a first end a second end and an inner surface surrounding and being rotatable around each of said needle carrier (12, 70), said shuttle (14, 22) and said hub (12); and 
e) a first driving mechanism (Fig. 2, (40, 42)) between said needle carrier (70) and said shuttle (14, 22) to cause axial displacement of said shuttle (14, 22) in a first direction between a first, retracted position and a second, deployed position upon axial displacement of the needle carrier (70) along axis X ([Col. 4, lines 8-20] wherein the first driving mechanism causes axial needle carrier displacement along the ‘x’ axis indicated as (7) in Fig. 6); and 
f) a second driving mechanism between said needle carrier and said sleeve to cause axial displacement of the carrier in said first direction upon rotational displacement of the sleeve ([Col. 4, lines 8-20] wherein the second driving mechanism causes axial needle carrier displacement in a rotational manner, as the driving mechanisms are spiral-shaped).

Regarding Claim 2, Yuen teaches a needle protection device as claimed in claim 1, wherein said first driving mechanism comprises a first cam (Fig. 2, (40)) on the needle carrier (12, 70) and a first cam follower (Fig. 2, (42)) on the inner aperture of the shuttle (14, 22).

Regarding Claim 3, Yuen teaches a needle protection device as claimed in claim 2, wherein said first cam (Fig. 2, (40)) comprises a longitudinally extending spiral cam (seen in Fig. 2) and wherein said cam follower (Fig. 2, (42)) comprises a longitudinally extending spiral cam follower (seen in Fig. 2).

Regarding Claim 4, Yuen teaches a needle protection device as claimed in claim 3, wherein said cam (Figs 2 and 3, (40)) comprises a protrusion (Fig. 3, (44, 46)) projecting from the outer surface of the needle carrier (Figs 2 and 3, (12)) and wherein said cam follower (Figs 2 and 4, (42)) comprises a recess (Figs 2 and 4, (48, 50)) extending into the inner surface of the inner opening (as seen in Fig. 2).

Regarding Claim 5, Yuen teaches a needle protection device as claimed in claim 1 and including a first anti-rotation mechanism (Figs 2 and 7, (31)) between the shuttle (Fig. 2, (14, 22)) and the sleeve (Fig. 2, (20)) such as to prevent the shuttle rotating upon rotation of the sleeve ([Col. 5, lines 17-33] wherein the stop (31) prevents further downward motion, which occurs in a rotational manner, therefore rotation is prevented).

Regarding Claim 12, Yuen teaches a needle protection device as claimed in claim 1 and further including a retaining mechanism (Figs 2 and 7, (31)) for retaining the axial position of the sleeve relative to the hub ([Col. 5, lines 17-33] wherein the stop (31) prevents further downward motion, which occurs in a rotational manner, therefore rotation is prevented).

Regarding Claim 13, Yuen teaches a needle protection device as claimed in claim 12, wherein said retaining mechanism (Figs 2 and 7, (31)) comprises a radially extending recess (Figs 2 and 4, (48, 50)) extending around an outer circumference of the hub (Fig. 2, (12)) and a radially extending projection (Fig. 3, (44, 46)) extending around an inner circumference of said 

Regarding Claim 15, Yuen teaches a needle protection device as claimed in claim 1, wherein said hub (Fig. 2, (12)) includes a first end, a second end, an inner void at said second end and an aperture extending through said hub between said inner void and said first end (Fig. 6, wherein the needle (16) is fixed into the inner void of (14, 12) and an aperture therebetween is how the needle (16) extends from said hub and said first end).

Regarding Claim 16, Yuen teaches a needle protection device as claimed in claim 1, wherein said needle (Fig. 2, (16)) is mounted within the needle carrier (Fig. 2, (12, 70)) such that the first end of the needle extends beyond the first end of the needle carrier and the second end of the needle extends beyond the second end of the needle carrier (as seen in Figs 1 and 7).

Regarding Claim 17, Yuen teaches a needle protection device as claimed in claim 1, wherein said first end of the needle (Fig. 2, (16)) extends axially beyond the first end of the shuttle (Fig. 2, (14, 22)) when in the first deployed position and is contained within the shuttle when in the second protected position (seen in Fig. 6 wherein (16) extends beyond the first end of (14, 22) in a first deployed position, and seen in Fig. 1 wherein (16) is contained within (22) in the second protected position).

Claim 18, Yuen teaches a needle protection device as claimed in claim 1, wherein said second end of the needle (Fig. 2, (16)) extends into said inner void (Fig. 2, annotated, (36*)) when in the first deployed position and is contained within aperture (Fig. 2, (36)) when in the second protected position (as seen in Fig. 6 versus Fig. 1).

Regarding Claim 19, Yuen teaches a needle protection device as claimed in claim 1, wherein in a first position of the needle carrier (Fig. 2, (12, 70)) the second end of the needle (Fig. 2, (16)) extends into the inner void (Fig. 2, annotated, (36*)) and in a second position does not extend into said inner void (as seen in Fig. 6 versus Fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Yuen (US 4908023).
Regarding Claim 14, Yuen teaches a needle protection device as claimed in claim 12. 
Yuen further teaches, in the embodiment seen in Fig. 7, wherein said retaining mechanism (Figs 7 and 9, (44’ and 74)) comprises a click-fit fitting having first and second interlocking surfaces (Fig. 9, wherein the first interlocking surface is 44’, and the second 
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to use an alternative retaining mechanism design which is not rotationally driven, but achieves the same retaining purpose, as taught by Yuen’s additional embodiment.

Allowable Subject Matter
Claims 6-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 6, Yuen teaches a needle protection device as claimed in claim 5, with a first anti-rotation mechanism. However, Yuen does not disclose or render obvious, alone or in combination with the other prior art of record, the first anti-rotation mechanism comprises a longitudinally extending slot within the outer surface of the shuttle and a corresponding projection at the first end of the inner surface of the sleeve. Therefore, the combination of these specific features with ALL of the claimed limitations are thus rendered non-obvious by the closest prior art to record, and the claim is therefore allowable.

Regarding Claim 7, Yuen teaches a needle protection device as claimed in claim 5, having an anti-rotation mechanism. However, Yuen does not disclose or render obvious, alone or in combination with the other prior art of record, wherein the anti-rotation mechanism comprises a pair of longitudinally extending slots within the outer surface of the shuttle and a pair of corresponding projections at the first end of the inner surface of the sleeve. Therefore, the combination of these specific features with ALL of the claimed limitations are thus rendered non-obvious by the closest prior art to record, and the claim is therefore allowable.
Claims 8-11 are dependent upon Claim 7, therefore are also potentially allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIDAH HUSSAIN whose telephone number is (571)272-8612.  The examiner can normally be reached on M-Th 7:00-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 




/N.H./Examiner, Art Unit 3783 

/BRANDY S LEE/Primary Examiner, Art Unit 3783